Citation Nr: 1730203	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a liver disorder diagnosed as Gilbert's disease.

2.  Entitlement to service connection for a liver disorder diagnosed as hepatic steatosis (fatty liver), to include as due to contaminated water exposure at Camp Lejeune.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active military service in the United States Navy from April 1968 to April 1972.  He received the Combat Action Ribbon (CAR) for his participation in combat activities as a medic in the Republic of Vietnam.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York in which, in part, the appellant's request to reopen a previously denied claim of entitlement to service connection for Gilbert's disease was denied. 

In May 2012, a hearing was held at the RO before the undersigned.  A transcript of the hearing has been associated with the claims file.  

In a decision issued in April 2014, the Board, in part, reopened the appellant's claim of entitlement to service connection for a liver disorder.  The Board also remanded that issue to the RO for additional development in April 2014, and again in January 2015.

In March 2016, the Board sought an independent expert medical opinion through the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2016).  Pursuant to 38 C.F.R. § 20.903, a copy of the independent expert medical opinion was provided to the Veteran in June 2016.  That month, the Veteran submitted additional argument.  He stated that he was not waiving initial consideration of the evidence by the RO and requested that the matter be remanded to the RO for consideration of the new evidence in the first instance.  The Board remanded the case on that basis in September 2016.

When a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability).  Until recently, the only hepatic diagnosis of record was Gilbert's disease.  However, private medical records dated in January 2015 reflect a diagnosis of hepatic steatosis (fatty liver).  Therefore, the issues on appeal are as listed on the title page.

The issue of entitlement to service connection for a liver disorder diagnosed as hepatic steatosis (fatty liver), to include as due to contaminated water exposure at Camp Lejeune, is addressed in the REMAND portion of the decision below and that matter is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The appellant has been diagnosed with Gilbert's disease.

2.  Gilbert's disease is a genetic defect.

3.  There is no evidence of additional disability due to aggravation during service of the congenital defect (Gilbert's disease) by superimposed disease or injury.


CONCLUSION OF LAW

The criteria for service connection for Gilbert's disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 4.9 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking service connection for a liver disorder diagnosed as Gilbert's disease.  The Veteran has testified and otherwise stated that the claimed condition was originally manifested while he was on active duty.  He also disputes the diagnosis of Gilbert's disease.  

I.  Merits of the Claim

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in active service; and (3) a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1166-7 (Fed. Cir. 2004).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and are generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9; see Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99. 

The service treatment records reveal that the Veteran was treated in the spring of 1971 for an acute viral illness.  At that time, his bilirubin was as high as 4.0 mg% without significant elevation in his liver enzymes.  In September 1971, total bilirubin was 2.5 mg% and direct (conjugated) bilirubin was 1.0 mg%.  His liver enzyme result was within normal limits.  It was noted that the appellant had a significant family history of Gilbert's disease in his father.  It was also noted that the Veteran currently had asymptomatic hyperbilirubinemia without elevated liver enzymes.  A diagnosis of Gilbert's disease was rendered.  

At a VA medical examination in June 1994.  Testing for hepatitis B and C was negative.  The appellant's total bilirubin was 2.6 mg%; his indirect (unconjugated) bilirubin was 2.4 mg%; and his direct (conjugated) bilirubin was 0.2 mg%.  The examiner stated that the appellant had been given a diagnosis of Gilbert's disease after a normal liver biopsy in 1971 with a history of repetitive episodes of hyperbilirubinemia and that the current indirect bilirubin result of 2.4 mg% was consistent with that diagnosis.

The Veteran was afforded another VA examination in August 2014.  The examiner noted that the appellant appeared to have a congenital defect that was not progressive.  The Gilbert's disease was described as appearing inactive and not causing any disability at the time of the examination.

The Veteran was afforded another VA examination in January 2015.  He reportedly told the examiner that he could not have Gilbert's disease, because no one in his family had the disease.  However, the examiner explained the recessive nature of the disease to the appellant.  The examiner stated that the only liver disease present was Gilbert's disease and that this was a hereditary disorder that should not worsen.  

The examiner further stated, in July 2015, that the Veteran's condition appeared to be a high bilirubin diagnosed as Gilbert's disease and noted that the condition was manifested in service.  Then, in November 2015, the examiner stated that the Gilbert's disease clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an inservice event, injury or illness.  The examiner stated that, according to the literature, military service would not aggravate this condition as it is a genetic disorder.

In the opinion the Board obtained April 2016; the liver specialist stated that Gilbert's syndrome was a genetic defect.  The specialist further stated that Gilbert's syndrome existed prior to the appellant's entry into service and that, outside of the normal variation in liver function tests that can occur with the disorder, it was not aggravated during or as a result of active service, to include exposure to contaminated water at Camp Lejeune.

In a case involving a claim for service connection for a congenital condition, the Board must first determine whether the condition is a defect or a disease.  Service connection is possible for a congenital disease but not a congenital defect.  Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); VAOPGCPREC 82-90.

The Board has considered the appellant's statements that he believes that his liver condition is not Gilbert's disease and that it is causally related to service; however the diagnosis and/or etiology of a liver condition is not a simple question that can be determined based on mere observation by a lay person.  Thus, the appellant's lay opinion is not competent to establish the requisite nexus for service connection.  See Jandreau v. Nicholson, 492 F. 3d 1376-77 (Fed. Cir. 2007). 

As the only competent medical opinion of record is against finding a chronic worsening of the Veteran's preexisting Gilbert's syndrome during service, the preponderance of the evidence is against the Veteran's claim.  Therefore the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for Gilbert's disease is denied.


REMAND

Review of the evidence of record reveals that the appellant was stationed at Camp Lejeune from approximately October 1968 to December 1968.  Private medical records dated in January 2015 indicate that the appellant has a diagnosis of hepatic steatosis or fatty liver.

VA has acknowledged that persons residing or working at the United States Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  The National Academy of Sciences National Research Council (NRC) published its report, CONTAMINATED WATER SUPPLIES AT CAMP LEJEUNE, ASSESSING POTENTIAL HEALTH EFFECTS, in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  Hepatic steatosis is one of those conditions.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  

Evidence development for disability claims based on water contaminant exposure at Camp Lejeune requires verifying, with medical evidence obtained through a VA medical examination or other authoritative medical source, whether a claimed current disease or disability is at least as likely as not a result of exposure to the chemical compounds present in the water at Camp Lejeune.  The Board notes that VA Fast Letter 11-03, revised January 28, 2013, sets forth guidance for a VA agency of original jurisdiction as to the processing of claim in which it is alleged that disability is due to contaminated drinking water at Camp Lejeune. 

No medical opinion is of record in this case regarding the appellant's hepatic steatosis/fatty liver.  Therefore the case must be remanded in order to afford the appellant a medical examination.  While the case is in remand status, the RO should obtain all outstanding VA treatment records and all outstanding relevant private treatment records.

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Arrange to have the Veteran examined by a physician to provide an opinion as to the relationship between hepatic steatosis/fatty liver, with a comprehensive discussion of the rationale and a disease or injury in service, including contaminated water at Camp Lejeune.

The claims file must be reviewed by the examiner.  The physician should address the following questions:

      (a)  Is the Veteran's hepatic steatosis/fatty liver causally or etiologically related to his period of military service (April 1968 to April 1972), to include exposure to herbicides in Vietnam and/or contaminated water at Camp Lejeune?  
      
      Please consider the National Academy of Sciences National Research Council (NRC) report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (2009).  
      
If the examiner concludes that there is insufficient information to provide an opinion without result to mere speculation, the examiner must state whether the inability to provide an opinion is due to the need for further information (with the information identified) or because the limits of medical knowledge in general or the limits of the examiner's medical knowledge.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran is advised that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


